IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KEITH CALVIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4111

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, AND STATE
OF FLORIDA, ET AL.,

      Appellees.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Union County.
Stanley H. Griffis, Judge.

Keith Calvin, for Appellant.

Pamela Jo Bondi, Attorney General, and Kenneth S. Steely, General Counsel,
Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.